Citation Nr: 0518082	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  05-02 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from November 1943 to May 1946 
and from December 1952 and November 1956.  The veteran died 
in August 2002.  The appellant, the veteran's former spouse, 
has filed a claim on behalf of their adult helpless child.  

Pursuant to a June 2005 motion and the Board's granting 
thereof, this case has been advanced on the Board's docket 
under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 
20.900(c) (2004).

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 RO rating decision which denied 
entitlement to service connection for the cause of the 
veteran's death. 


FINDINGS OF FACT

1.  The veteran died in August 2002.  His death certificate 
listed the immediate cause of death as cardiopulmonary arrest 
due to or as a consequence of cancer.

2.  At the time of his death, the veteran had no service-
connected disabilities.  

3.  The competent evidence of record does not show that the 
veteran's death from cardiopulmonary arrest due to or as a 
consequence of cancer, was caused by either any event in 
service, to include asbestos exposure, or a service-connected 
disability.  




CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not established.  38 U.S.C.A. §§ 1310, 5103, 5107 (West 
2002); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dependency and indemnity compensation (DIC) may be awarded to 
a veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  To establish service 
connection for the veteran's death, the evidence must show 
that a disability incurred in or aggravated by service either 
caused or contributed substantially or materially to the 
veteran's death.  For a service-connected disability to be 
the cause of death, it must singly or with some other 
condition be the immediate or underlying cause, or be 
etiologically related to death.  For the disability to 
constitute a contributory cause, it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  See 38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310, 3.312.  A service-
connected disorder is one which was incurred in or aggravated 
by active service, or in the case of certain diseases like 
malignant tumors or psychoses, one which was demonstrated to 
a compensable degree within one year of the veteran's 
separation from active duty.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309.

The appellant has filed a claim on behalf of her and the 
veteran's adult helpless child.  The record reflects that 
their adult helpless child was adopted by the appellant's 
current spouse in November 1988, however, he is still 
considered a child within the meaning of 38 C.F.R. § 3.57 and 
is eligible for benefits payable under all laws administered 
by VA.  38 C.F.R. § 3.58.  The appellant contends that her 
son should be entitled to DIC benefits, claiming that the 
veteran died due to lung cancer, which she claims was caused 
by asbestos exposure in service.  

The record reflects that at the time of his death the veteran 
had no service-connected disabilities.  The veteran died at 
home in August 2002 and the cause of death was listed on the 
certificate of death as cardiopulmonary arrest due to or as a 
consequence of cancer.  His usual occupation was reported to 
be a coal miner.  

Service medical records do not show exposure to asbestos and 
do not show that the veteran had cancer, including lung 
cancer.  Numerous chest x-rays during service were negative.  
Service personnel records show that he served in the Navy and 
was stationed aboard the U.S.S. ARD-18 and the U.S.S. C.R. 
Ware.  

The only post-service treatment records for the veteran in 
the claims folder are dated in 1996 and 2002.  Treatment 
records from Baptist Medical Center show that in December 
1996 the veteran was treated for muscle strain of the left 
arm and shoulder and sinus bradycardia.  Treatment records 
dated in August 2002 show that the veteran was seen for 
complaints of chest pain all day long while trying to have a 
bowel movement and that he had not had a bowel movement in 
one week.  He reported a past history of lung cancer, right 
lower lobe.  A chest x-ray showed a 5 cm right upper lung 
zone opacity, the appearance of which was concerning for 
neoplasm, either primary or metastatic, and apparent pleural 
based densities in the left mid and lower lung zone and the 
possibility of neoplasm could not be excluded.  Admission was 
recommended but the veteran's wife refused.  The veteran and 
his wife were to follow up with his primary care physician.  
The clinical impressions upon discharge were chest pain, lung 
cancer by history, constipation, pallor, hyperglycemia, and 
tachycardia.  

The Board finds that the preponderance of the evidence of 
record demonstrates no relationship between the veteran's 
death due to cardiopulmonary arrest due to or as a 
consequence of cancer and the reported exposure to asbestos 
in service.  First, the Board notes that there is no 
competent medical evidence of record suggesting any such 
relationship.  The only medical evidence of record shows 
unrelated treatment in 1996 as well as treatment for chest 
pain in 2002, approximately ten days before the veteran's 
death, at which time the veteran reported a history of lung 
cancer, and chest x-rays showed possible neoplasms in the 
lungs.  This medical evidence is insufficient to provide a 
link between reported exposure to asbestos in service and a 
history of lung cancer.  

Moreover, the death certificate shows that the veteran died 
at home due to cardiopulmonary arrest due to or as a 
consequence of cancer.  The type of cancer was not specified 
on the death certificate, thus, there is no clear indication 
that the veteran died due to lung cancer.  The conclusion 
that he died of lung cancer cannot be drawn simply because 
nine days before his death he reported a history of lung 
cancer and had a chest x-ray which showed possible neoplasms 
in the lungs.  And even if the veteran's exposure to asbestos 
in service were verified or conceded, there is no competent 
evidence of record that shows any association between 
asbestos exposure in service to the cause of his death.  
Although the appellant has repeatedly contended that the 
veteran died of lung cancer due to exposure to asbestos in 
service, the appellant is a layperson and as a layperson she 
has no competence to give a medical opinion on diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  Without competent medical evidence to show that 
the veteran died of lung cancer that was due to exposure to 
asbestos in service, service connection for the cause of the 
veteran's death is not warranted.

The Board therefore concludes that a condition related to 
service, including reported exposure to asbestos, did not 
cause or materially contribute to the veteran's death.  When 
all of the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Since there 
is no competent medical evidence showing that the veteran's 
service, to include reported exposure to asbestos, caused or 
materially contributed to his death, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for service connection for the cause of the veteran's 
death must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.303, Gilbert, supra.

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into the law the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)).  The VCAA imposes additional obligations on VA in 
terms of its duty to notify and assist claimants.  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that a VCAA notice must inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim; that VA will seek to 
provide; and that the claimant is expected to provide.  In 
the present case, the Board finds that the VCAA notice 
requirements have been satisfied with respect to the 
appellant's claim as the RO sent her several VCAA notice 
letters, including one in May 2004, prior to the denial of 
the claim in June 2004. 

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

With regard to records, the Board notes that the appellant 
has only cited Baptist Regional Medical Center as a treatment 
provider for the veteran, prior to his death.  The record 
reflects VA has obtained these treatment records.  The 
appellant has cited no other treatment records that may be 
relevant to the claim.  While it appears from the record that 
the veteran was treated in the past for lung cancer, VA has 
no way of actually knowing if relevant records exist and 
where such records are located.  Thus, VA has satisfied the 
duty to assist with respect to obtaining records.

With regard to a VA examination, the Board finds that VA 
examinations are not warranted or necessary to make a 
decision on this claim.  Pursuant to 38 C.F.R. § 3.159(c)(4), 
VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  The third 
part could be satisfied by competent evidence showing post-
service treatment for a condition or other possible 
association with military service.  38 C.F.R. § 3.159(c)(4).  


The Board notes, however, that there is no evidence, other 
than the appellant's lay contentions, to show that the 
veteran died of lung cancer that was caused by exposure to 
asbestos in service.  The appellant has no actual knowledge 
of whether the veteran was exposed to asbestos in service 
and, in addition, she is a layperson and cannot given an 
opinion on a medical diagnosis or etiology.  Espiritu, supra.  
Moreover, even if the veteran's exposure to asbestos in 
service were verified or conceded, there is no evidence of 
record, other than the appellant's contentions, that shows 
any association between asbestos exposure in service to the 
cause of his death..  The appellant's contentions alone are 
an insufficient basis for a medical examination to be 
obtained, according to the pertinent regulation.   Under 
these circumstances, there is no basis for obtaining a VA 
examination.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
appellant and that no further action is necessary to meet the 
requirements of the VCAA and the applicable implementing 
regulations.}


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


